Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 1, 2017

                                       No. 04-17-00459-CV

                           IN THE INTEREST OF M.L.C., A Child,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02184
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
       The reporter’s record was due July 27, 2017, but was not filed. The court reporter is
reminded that, by statute, this appeal is accelerated, and is to take precedence over other matters.
TEX. FAM. CODE ANN. § 109.002(a) (West 2014).

        We therefore ORDER court reporter Elva Chap to file the reporter’s record in this court
on or before August 11, 2017. The reporter is reminded that strict deadlines exist with regard to
disposal of appeals dealing with termination of parental rights. With regard to the appellate
record, appellate courts may not grant more than 30 days cumulatively with regard to extensions
of time for the reporter’s record in parental termination cases. TEX. R. APP. P. 28.4(b).

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2017.


                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk